DETAILED ACTION
1.	This Office action is in response to the amendment filed with RCE on 09/26/2022
2.	Claims 1-20 are examined herein.
Response to Arguments
3.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ni Jing  (CA 3040356 A1).  
Ni Jing (“Ni”) relates to the field of electronic product applications. Disclosed are an interface display method and a terminal for solving an issue of interface switching.  

As per claim 1, Ni discloses an application identifier display method (see method/flowchart of Fig. 3), applied to a terminal device (terminal device 200, Fig. 2) and comprising: 
receiving a first input on any page of a desktop of the terminal device performed by a user (see [0053-0054] and Figs. 3  and 4); and 
displaying a scroll bar control on a target page in response to the first input (see  [0054 and  0057]), wherein the scroll bar control is used to display a first-type application identifier and a second-type application identifier (see the plurality ( i.e., first and second, etc.)  icons identifiers), the target page is a specified page of a desktop of the terminal device ([0009] e.g.   a first screen may be a desktop or a screen of applications ), the first-type application identifier is an application identifier in a page of the desktop other than the target page ([0009] a large number of applications are presented on the first screen or the desktop, and the second-type application identifier is an application identifier of an area in which the scroll bar control is located on the target page before the scroll bar control is displayed ( the second-type application identifier is an application identifier of an area in which the shortcut window 400, Fig. 4a. Furthmore, [0075] Specifically, as shown in FIG. 4a, the shortcut window 400 includes objects (e.g. applications icons ) scroll bar control is located on the target page before the scroll bar control is displayed (also see different positioning of shortcut window 400 on the first screen  in Figs. 4a-4i, for example Fig. 4a illustrates before and after the shortcut window is displayed on the first screen), wherein an application identifier is an icon of a shortcut of a corresponding application  ([0088] Optionally, the object  (e.g. 401) is an icon of the application or a the first screen. For example objects/icons representing several applications are shown in Figs. 4a-4i).

As per  claim 2, Ni further discloses that the method according to claim 1, wherein a first application identifier is displayed in a first position, a second application identifier is displayed in a second position, the first position and the second position are different positions in the scroll bar control, and the first position is a display position before the second position in the scroll bar control; and the first application identifier is an application identifier preset by the user in the scroll bar control, and the second application identifier is an application identifier in the scroll bar control other than the application identifier preset by the user (frequently used objects/icons are shown included or positioned in the shortcut window, see Figs. 4a-4i. a progress bar in the lower part of Fig. 4c and a progress bar on the right side of Fig. 4d are used to represent locations of currently displayed objects in all objects that are set in the shortcut window , see [0063])).   

As per  claim 3, Ni further discloses that the method according to claim 1, wherein application identifiers in the scroll bar control are arranged based on a target display priority, and the target display priority is determined based on a use parameter of an application identifier in the scroll bar control; and  the use parameter comprises any one of following: use duration of the application identifier and use frequency of the application identifier ([0008] Preferably, the application that is associated with the object included in the  shortcut window and that is installed on the terminal is an application that the user usually uses, and it is convenient for the user to directly enter, by using the object included in the shortcut window, the application that the use usually uses, thereby improving user experience. [0073] As time goes on, a frequently-used application may be correspondingly changed with a change of a use habit of the user).
.
As per  claim 4, Ni further discloses that the method according to claim 1, wherein the first input comprises a first sub-input, a second sub-input, and a third sub-input ( triggering event includes several stages of input or sub-inputs see Fig. 4a, also see first, second and third triggering inputs [0006, 0007, 0011, 0068]) ; and 
the displaying a scroll bar control on a target page in response to the first input  (the user may invoke the shortcut window by using the first triggering event [0061])   comprises: 
displaying a first page in response to the first sub-input, wherein the first page comprises a first control (see first screen of Fig. 4a, wherein upward arrow is an interactive control depicting on the first screen to indicate three finger swiping directional control, also see Fig. 4a, and [0062]);
executing a target action corresponding to the first control in response to the second sub- input performed on the first control (swiping with three fingers to trigger the first screen to display the shortcut window is used as an example [0062],  see Fig. 4a)); and 
displaying the scroll bar control on the target page in response to the third sub-input, wherein the target action comprises at least one of starting the scroll bar control, hiding a border of the scroll bar control, or adding an application identifier preset by the user to the scroll bar control (see Abstract: The method comprises: upon the terminal displaying a first interface, detecting a first triggering event and responding to the first triggering event, displaying a shortcut window on the first interface, wherein the shortcut window comprises at least one object therein and each object is associated with one element.  [0063] For example, the terminal displays the shortcut window on the first screen in a manner shown in FIG. 4a. in Fig. 4a, 400 is used to represent the shortcut window, and 401 is used to represent an object). 

As per  claim 5, Ni further discloses that the method according to claim 1, wherein after the displaying a scroll bar control on a target page, the method further comprises: receiving a second input performed by the user on the scroll bar control; and in response to the second input, updating an application identifier displayed in the scroll bar control ([0063] as shown in Fig. 4b, the terminal may switch to a page of a broken line box by flicking leftward. In addition, as shown in Fig. 4c, objects in the shortcut window are displayed by flicking leftward and rightward. Alternatively , as shown in the lower part of Fig. 4d, object in the shortcut winnow are displayed by flicking up and down).

As per  claim 6, Ni further discloses that the method according to claim 5, wherein the updating an application identifier displayed in the scroll bar control comprises: updating P third application identifiers currently displayed in the scroll bar control to P fourth application identifiers, wherein P is a positive integer. ([0013] A quantity of applications in the shortcut window should not be excessively large, so that the user can quickly find, in the shortcut window, an object associated  with an application that needs to be started , Specifically, the terminal deletes, from the shortcut window, n objects in the at least one object at a preset time interval, where n is a positive integer that is greater than 0 and that is not greater than a total quantity of objects included in the at least one object).
 
As per  claim 19, Ni further discloses that the method according to claim 1, further comprising: in a case that a sliding input performed by the user in an area other than first area in which the scroll bar control is located on the target page, switching from the target page to a page of the desktop other than the target page ([0003] If the first screen is the screen of the game application, and the second screen is a screen of the WeChat application that runs in background, the user needs to flick rightward on the display screen, move the second screen to a location of the first screen, and then tap the second screen, so as to display in a full screen the second screen, thereby implementing switching from the current  screen of the game application to the screen of the WeChat application. See  FIG. 1) . 

As per terminal device claims 7-12 and 20, thee claims include limitations that are similar to that of method claims 1-6 and 19, respectively. Thus the terminal device claims are also rejected under the similar citations given to the method claims.

As per non-transitory computer-readable storage medium claims 13-18, these claims include limitations that are similar to that of method claims 1-6, respectively. Thus the storage medium claims are also rejected under the similar citations given to the method claims.

CONCLUSION
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Huang (US 20200371648 A1) A VERY CLOSELY REALTED ART TO THE CURRENT INVENTION.  is directed to A Method For Displaying Different Application Shortcuts On Different Screens.  Huang discloses a method for displaying different application shortcuts on different screens includes displaying, by a terminal, a first home screen, where a docked bar on the first home screen includes a first application icon corresponding to a first application, automatically determining, by the terminal, a second application that meets a preset condition, and replacing the first application icon on the docked bar on the first home screen with a second application icon, where the second application icon corresponds to the second application, and the preset condition is at least one of an application that is most frequently used, an application that is latest installed, an application that is latest updated, or an application that is abnormally exited. [0099] The operation is used to instruct the terminal to switch from the first home screen to a second home screen. The switching operation may be flicking the screen on the terminal towards the left or the right, or flicking the screen upwards or downwards. A specific manner of the operation is not limited in this embodiment of this application.

6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173